Citation Nr: 0400075	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Nashville, Tennessee



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral shin splints.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel









INTRODUCTION

The veteran had active service from May 1994 to May 1999.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO rating decision 
which denied an increased (compensable) rating for bilateral 
shin splints.  


FINDINGS OF FACT

The veteran's service-connected bilateral shin splints 
produce pain and related functional impairment, primarily 
when he attempts to run.  The related functional impairment 
is similar to that found in the analogous condition of 
arthritis with no limitation of motion but with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.


CONCLUSION OF LAW

The veteran's bilateral shin splints are 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Codes 5003, 5023 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1994 
to May 1999.  His service medical records indicate that he 
was treated for bilateral shin splints.  An August 1995 
treatment entry noted that the veteran complained of swelling 
and numbness of the foot for one year as well as pain in the 
anterior tibia.  The assessment included right shin splint.  
A January 1999 entry noted that the veteran complained of 
shin splints for three weeks.  He reported that he had 
suffered from shin splints off and on for years.  The 
assessment referred to stress fractures.  A February 1999 
entry indicated that the veteran was seen for follow-up of 
bilateral shin splints.  The assessment was stress fractures.  

The veteran underwent a VA general medical examination in 
January 1999, while still on active duty.  There were no 
complaints or findings of shin splints.  Gait was normal.

In May 1999, shortly after release from active duty, the 
veteran claimed service connection for bilateral shin 
splints.

In August 1999, the RO granted service connection and a 
noncompensable (0 percent) rating for bilateral shin splints.  

VA treatment records dated from March 2001 to August 2001 
show treatment for disorders including shin splints.  A March 
2001 treatment entry noted that the veteran reported that he 
had resumed jogging recently and that he had suffered 
increased difficulty with shin splints.  It was noted that he 
had been given some home care advice regarding pre-stretching 
and icing of the legs after exercise as well as anti-
inflammatory medication.  A May 2001 entry noted that the 
veteran was seen for bilateral chronic shin splints.  It was 
noted that the shin splints were initially diagnosed in 1996 
and that they had recurred intermittently with running.  The 
veteran stated that X-rays in the past were normal.  The 
examiner reported that an examination of the extremities 
showed no clubbing, cyanosis, or edema and that the radial 
and pedal pulses were present, bilaterally.  Range of motion 
was grossly intact.  The assessment included intermittent 
bilateral shin splints.  An August 2001 entry noted that the 
veteran was seen for disorders including shin splints.  The 
examiner reported that the veteran had flat arches and that 
he tended to pronate.  The assessment was anterior 
compartment syndrome, recurrent.  It was noted that the 
veteran was unable to run due to symptoms.  

In August 2001, the veteran filed his current claim for an 
increased (compensable) rating for bilateral shin splints.  
He reported that his condition had worsened and that he was 
unable to run.  The veteran stated that he had extreme pain 
when he performed any movement of the feet or ankles and when 
he had any pressure on his feet.  He noted that when he would 
fully extend his feet, he would have extreme pain.  

Private treatment records dated from June 2001 to October 
2001 show treatment for disorders including shin splints.  A 
June 2001 treatment entry from Dr. R. Diaz noted that the 
veteran complained of orthopedic problems of both shins.  It 
was reported that he had a history of shin splints.  The 
assessment was chronic left lower extremity pain.  A June 
2001 X-ray report from Gateway Radiology Consultants, as to 
the bilateral knees and lower extremities, related an 
impression of a negative examination.  

An August 2001 treatment entry from K. Eaton, M.D., indicated 
that the veteran complained of bilateral shin splints.  He 
reported that he was in the Special Forces in the military 
and that he had started experiencing bilateral shin splints.  
He stated that he had suffered from such problem for seven 
years.  Dr. Eaton reported that the veteran was tender over 
the distal one-third of the tibia and that he was tender with 
range of motion.  Dr. Eaton noted that he was otherwise 
neurovascularly intact.  It was reported that X-rays showed 
no stress fractures with normal bone morphology.  The 
impression was bilateral shin splints.  An August 2001 
private magnetic resonance imaging (MRI) study of the 
veteran's lower extremities related an impression that no 
abnormality was identified.  An August 2001 report of a 
private bone scan of the lower extremities indicated an 
impression of a normal bone scan.  A September 2001 report 
from Dr. Eaton noted that the veteran was seen after the bone 
scan and MRI study.  Dr. Eaton stated that the bone scan was 
reviewed and that it showed an area of uptake in the mid 
shaft of the tibia and that on the right, there was an uptake 
along the lateral cortex.  The impression was stress 
fracture.  An October 2001 treatment entry from Dr. Diaz 
related assessments which included posterior tibial 
tendinitis per patient history.  

In his January 2002 notice of disagreement, the veteran 
reported that his bilateral shin splints had not healed and 
that they had become a chronic painful condition.  He stated 
that after service he did not run in the hope that his 
injuries would heal.  The veteran indicated that after 
resting for a year and a half, he began experimenting with 
short distance runs of less than two miles.  He noted that 
severe pain resumed upon even minimal running despite his 
prescribed drug treatments of Naprosyn and Motrin, proper 
stretching, and well-crafted running shoes.  The veteran 
stated that he decided to rest for another year and that when 
he began running again, he suffered similar painful results.  
He indicated that after four years and despite therapy, he 
still could not run without severe pain.  

The veteran underwent a VA orthopedic examination in November 
2002.  He reported that since onset, he had suffered 
difficulties with pain from shin splints.  The veteran 
indicated that the pain would quickly recur with running.  He 
stated that there was constant pain that he described as a 
1out of 10 in intensity along the medial distal tibia.  The 
veteran noted that if he would try to run, or if had recently 
ran, the pain would increase to a 5 out of 10.  He reported 
that if the bumped the medial aspect of the lower leg above 
the ankle, he would briefly develop a flare-up of pain to 5 
out of 10.  The veteran indicated that he had no increase in 
pain with walking or biking and that he exercised Monday 
through Friday with stationary biking, elliptical exercise 
equipment, and rowing equipment with no exacerbation of the 
pain.  He stated that he ran one mile earlier that week and 
that it caused a flare-up of his pain.  The veteran indicated 
that when he would try to run, he would run 500 yards and 
then walk 500 yards.  It was noted that there was no swelling 
or any lower extremity joint pain and that the veteran 
reported no other functional limitations in his day-to-day 
life.  

The examiner reported that the veteran transferred and walked 
independently with a normal gait and without any evidence of 
pain.  The examiner noted that examination of the lower 
extremities revealed normal active range of motion without 
pain in both knees and both ankles.  There was no swelling or 
heat over the joint or the legs including the medial tibia.  
The examiner reported that the veteran was tender to 
palpation about the medial tibia, bilaterally, starting at 
the junction of the middle and distal third along the 
posterior medial tibia down to just above the medial 
malleolus.  The examiner stated that there was no increase in 
such pain to resisted active dorsiflexion, plantar flexion, 
or inversion of the ankles, bilaterally.  It was noted that 
posterior tibial pulses were 2+ and symmetric with no 
peripheral edema or muscle atrophy.  Motor strength was 
reported to be normal in both lower extremities and deep 
tendon reflexes were 2+ and symmetric.  The examiner 
indicated that sensation to pinprick was sharp and symmetric 
with normal vibratory sensation, bilaterally.  It was noted 
that X-rays of the bilateral tibia and fibula showed no 
evidence of fracture, dislocation, or bone or joint 
abnormality.  The impression was negative bilateral legs.  
The assessment was history of bilateral shin splints with 
chronic constant 1 out 10 pain increasing to 5 out of 10 with 
any attempts to run and with negative X-rays.  It was noted 
that the functional limitations were as listed above.  

In a December 2002 substantive appeal form, the veteran 
essentially contended that his bilateral shin splints should 
be rated 10 percent.  He said the problem was chronic and 
caused functional impairment due to pain when he tried to 
run.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for an increased 
(compensable) rating for bilateral shin splints.  Relevant 
medical records obtained and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When an unlisted condition is encounered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

"Shin splints" is a term refering to tenderness and pain 
with induration and swelling of pretibial muscles, following 
athletic overexertion by the untrained; it may be a mild form 
of anterior tibial compartment syndrome.  Stedman's Medical 
Dictionary 1630 (27th ed. 2000).

The RO has rated the veteran's service-connected bilateral 
shin splints by analogy (38 C.F.R. § 4.20) to the rating code 
for myositis ossificans.  That code provides that myositis 
ossificans is to be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. §  
4.71a, Diagnostic Code 5023.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating is 
assigned when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups; and a 20 
percent rating is assigned when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbatioins.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

The medical evidence indicates the veteran has chronic 
problems with shin splints, experiencing pain in the shin 
area of both lower legs, particularly when trying to run.  He 
has sought periodic medical treatment for the condition.  The 
latest VA examination in 2002 showed no limitation of motion 
due to shin splints, although there was a positive finding of 
tenderness to palpation of both tibias, and it was noted that 
pain would be worse on any attempt to run.  It appears that 
when the veteran is sedentary there is no significant 
impairment from shin splints, but there is genuine functional 
impairment on rigorous activity such as attempted running.  

In the judgment of the Board, the veteran's service-connected 
bilateral shin splints produce functional impairment similar 
to that found in the analogous condition of arthritis with no 
limitation of motion but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
Rating by analogy (38 C.F.R. § 4.20) under Diagnostic Code 
5003, this supports a single 10 percent rating for bilateral 
shin splints.  The Board has taken into account that there is 
functional impairment from shin splints due to pain on use.  
38 C.F.R. §§ 4.40, 4.45.  The evidence does not show a level 
of functional impairment which would warrant more than a 10 
percent rating for bilateral shin splints under Code 5003 or 
any other analogous diagnostic code.

In sum, the Board finds that an increased 10 percent rating 
for bilateral shin splints is warranted.  The benefit-of-the-
doubt rule has been considered when granting this benefit.  
38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 10 percent for bilateral shin splints 
is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



